ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before DUBINA, Chief Judge, and EDMONDSON and PRYOR, Circuit Judges.
PER CURIAM:
This case is before us on remand from the Supreme Court. See Whitfield v. McNeil, — U.S. -, 130 S.Ct. 3451, - L.Ed. 2d -. We denied Petitioner’s application for a Certificate of Appealability, relying on our decision in Holland v. Florida, 539 F.3d 1334 (11th Cir.2008). Then, the Supreme Court reversed our judgment in Holland, and remanded that case for further consideration. Holland v. Florida, — U.S. -, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010). We therefore remand this case to the district court for fact finding and further proceedings — including, if it is necessary, an evidentiary hearing— consistent with the Supreme Court’s opinion and judgment in Holland.
REMANDED.